Name: Commission Regulation (EC) No 2480/2001 of 17 December 2001 determining the quantity available for the first half of 2002 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: international trade;  Europe;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R2480Commission Regulation (EC) No 2480/2001 of 17 December 2001 determining the quantity available for the first half of 2002 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and in the Agreements on free trade between the Community and the Baltic States Official Journal L 334 , 18/12/2001 P. 0026 - 0027Commission Regulation (EC) No 2480/2001of 17 December 2001determining the quantity available for the first half of 2002 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and in the Agreements on free trade between the Community and the Baltic StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic States(3), as last amended by Regulation (EC) No 2856/2000(4), and in particular Article 4(4) thereof,Whereas:In application of Commission Regulation (EC) No 1529/2001(5), determining the extent to which applications for import licences for the said products lodged in July 2001 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 2508/97 concern quantities less than those available. Therefore, the quantity available for the period 1 January to 30 June 2002 should be fixed for each product,HAS ADOPTED THIS REGULATION:Article 1The quantity available for the period 1 January to 30 June 2002 pursuant to Regulation (EC) No 2508/97, shall be as indicated in the Annex hereto.Article 2This Regulation shall enter into force on 18 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 345, 16.12.1997, p. 31.(4) OJ L 332, 28.12.2000, p. 49.(5) OJ L 202, 27.7.2001, p. 11.ANNEXTotal quantities, in tonnes, available for the period 1 January to 30 June 2002>TABLE>>TABLE>>TABLE>